Citation Nr: 0902226	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from January 1967 to January 
1969.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board discusses the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus in the 
Remand section of this decision, below, and REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.   

2.  The veteran does not currently have hepatitis or 
residuals thereof.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

The RO provided the veteran VCAA notice on the claim being 
decided by letter dated March 2005, before initially deciding 
that claim in a rating decision dated August 2005.  The 
timing of this notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of this notice, considered in conjunction with 
the content of another letter the RO sent the veteran in 
March 2006, also reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  In the notice 
letters, the RO acknowledged the claim being decided, 
notified the veteran of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, informed him of VA's duty to assist, and indicated 
that it was developing his claim pursuant to that duty.  As 
well, the RO provided the veteran all information on 
disability ratings and effective dates.  The RO also 
identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claim being decided.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to this claim, including 
service and post-service treatment records.  The RO also 
conducted medical inquiry in support of the veteran's claim 
by affording the veteran a VA examination, during which an 
examiner addressed whether the veteran had the claimed 
disorder.  

The veteran asserts that the report of this examination is 
inadequate to decide the claim at issue because the examiner 
did not conduct any clinical or diagnostic tests before 
finding that the veteran did not have liver disease.  Such 
testing is unnecessary, however, as there is other medical 
evidence of record supporting the examiner's finding in this 
regard.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran claims entitlement to service connection for 
hepatitis.  He has not specified the type of hepatitis for 
which he is seeking service connection, but in denying the 
veteran's claim, the RO discussed types B and C.  The veteran 
asserts that, during service in Vietnam, after he suffered a 
gunshot wound, he was exposed to blood in the operating room 
and that this exposure represents a risk factor for 
developing hepatitis.  He denied intravenous drug use.  He 
alternatively asserts that he was exposed to contaminated 
food in service in Vietnam and that this exposure also 
represents a risk factor for developing hepatitis.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the veteran's service treatment records, during 
active service from January 1967 to January 1969, including 
on separation examination conducted in October 1968, no 
medical professional diagnosed the veteran with hepatitis of 
any type.  Results of testing conducted during this time 
period confirm that the veteran did not have hepatitis in 
service.  

The service treatment records do not refer to any in-service 
food contamination, but they do show that the veteran 
sustained a gunshot wound to his lower leg, as alleged, which 
necessitated hospitalization and surgery.  This surgery 
likely took place in a room or area where the veteran might 
have been exposed to blood, but did not involve a blood 
transfusion.

Following discharge, the veteran underwent VA examinations 
and sought treatment for multiple unrelated medical 
complaints.  During examinations and treatment visits, no 
medical professional diagnosed hepatitis of any type.  In 
October 1987, however, the veteran volunteered to give blood.  
His blood was thus tested and revealed an antibody to 
hepatitis B core antigen, which is indicative of past 
exposure to the hepatitis B virus and prohibited him from 
donating his blood.  In February 1990, the veteran underwent 
additional testing, which confirmed the presence of 
antibodies to hepatitis B core and surface antigens.  Again, 
these findings indicate past exposure to the hepatitis B 
virus, not a current diagnosis of hepatitis or residuals 
thereof.   

During a VA examination conducted in July 2005, the veteran 
reported multiple sexual encounters at a younger age, 
intermittent heavy indulgence of alcohol, and the use of 
intranasal cocaine on several occasions from 1968 to 1969, 
but no intravenous drug use or tattoos.  He also reported 
that, although he was diagnosed with hepatitis B in 1987, he 
was asymptomatic with no complaints, including diarrhea or 
weakness.  The VA examiner confirmed that the veteran does 
not currently have hepatitis or residuals thereof by noting 
that there was no evidence of chronic liver disease or acute 
hepatitis and diagnosing a history of the condition.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he currently has hepatitis of any 
type.  Such assertions may not be considered competent 
evidence of a current disability as the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In light of the foregoing, the Board finds that the veteran 
does not currently have hepatitis.  Based on this finding, 
the Board concludes that such disability was not incurred in 
or aggravated by service.  The claim for service connection 
for hepatitis is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.


ORDER

Service connection for hepatitis is denied.  


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  Additional action is 
necessary before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the veteran's claims for service 
con
nec
tio
n 
for
bilateral hearing loss and tinnitus are necessary.  The RO 
aff
ord
ed 
the 
vet
era
n 
an
examination during the course of this appeal, but the report 
of 
tha
t 
exa
min
ati
on
is inadequate to decide the claims being remanded.  As the 
rep
res
ent
ati
ve 
poi
nts 
out
in a December 2008 Informal Hearing Presentation, the 
exa
min
er 
who 
con
duc
ted
the examination and provided an unfavorable opinion based 
tha
t 
opi
nio
n 
on 
a
finding that the veteran had normal hearing on separation 
exa
min
ati
on.  
How
eve
r,
the representative asserts, and the report of separation 
exa
min
ati
on 
sug
ges
ts, 
tha
t
the veteran never underwent an audiological evaluation for 
sep
ara
tio
n 
pur
pos
es.
Rather, a report of that alleged evaluation notes decibel 
los
s 
of 
zer
o 
in 
all
frequencies of both ears.  These results are highly unlikely 
giv
en 
tha
t, 
on 
enl
ist
men
t
examination, the veteran had decibel loss of at least 10 in 
fou
r 
fre
que
nci
es 
of 
eac
h
of his ears.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection for bilateral 
hearing loss and tinnitus.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran 
has bilateral hearing loss by 
VA standards and/or tinnitus;

b) opine whether any diagnosed 
hearing loss or tinnitus is at 
least as likely as not related 
to the veteran's active 
service, including his noise 
exposure while serving as a 
weapons infantryman; 

c) provide detailed rationale 
(other than the absence of 
hearing loss on discharge), 
with specific references to the 
record, for the opinion 
provided; 

d) if unable to provide the 
requested opinion, indicate 
whether noise exposure results 
in immediate or delayed ringing 
in the ears and hearing loss 
and whether these symptoms 
typically resolve at some point 
after the exposure.  

2.  Readjudicate the claims being 
remanded.  For any denied claim, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


